Exhibit 10.1

Execution Version

 

 

TWELFTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated April 15, 2015

Among

RESOLUTE ENERGY CORPORATION,

as Borrower,

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF MONTREAL,

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC

and BMO CAPITAL MARKETS

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

THIS TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Twelfth Amendment”), dated as of April 15, 2015, is by and among Resolute
Energy Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) and the
lenders party hereto (the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 30, 2010 (as amended by the First Amendment
to Second Amended and Restated Credit Agreement dated April 18, 2011, the Second
Amendment to Second Amended and Restated Credit Agreement dated April 25, 2011,
the Third Amendment to Second Amended and Restated Credit Agreement dated as of
April 13, 2012, the Fourth Amendment to Second Amended and Restated Credit
Agreement dated as of December 7, 2012, the Fifth Amendment to Second Amended
and Restated Credit Agreement dated as of December 27, 2012, the Sixth Amendment
to Second Amended and Restated Credit Agreement dated as of March 22, 2013, the
Seventh Amendment to Second Amended and Restated Credit Agreement dated as of
April 15, 2013, the Eighth Amendment to Second Amended and Restated Credit
Agreement dated as of December 13, 2013, the Ninth Amendment to Second Amended
and Restated Credit Agreement dated as of March 7, 2014, the Tenth Amendment to
Second Amended and Restated Credit Agreement dated as of March 14, 2014 and the
Eleventh Amendment to Second Amended and Restated Credit Agreement dated as of
December 30, 2014, and as the same may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Each capitalized term used in this Twelfth Amendment and not defined herein
shall have the meaning assigned to such term in the Credit Agreement. Unless
otherwise indicated, all section references in this Twelfth Amendment refer to
sections of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II

Twelfth Amendment Effective Date Amendments

As of the Twelfth Amendment Effective Date, the Credit Agreement is amended as
follows:

Section 2.01 Amendments to Section 1.02 of the Credit Agreement.

(a) Section 1.02 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

“‘Howard/Martin County Sale’ means the sale by Resolute Natural Resources
Southwest LLC of Oil and Gas Properties located in Howard and Martin Counties,
Texas, on terms substantially in accordance with the Purchase and Sale Agreement
executed by Resolute Natural Resources Southwest LLC dated March 27, 2015, a
copy of which has been provided to the Administrative Agent.”

“‘Second Lien Waiver Effective Date’ means the first Business Day on which all
of the conditions precedent set forth in Section 4.02 of the Twelfth Amendment
shall have been satisfied (or waived in accordance with Section 12.02).”

“‘Twelfth Amendment’ means that certain Twelfth Amendment to Second Amended and
Restated Credit Agreement, dated as of April 15, 2015, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.”

“‘Twelfth Amendment Effective Date’ means the first Business Day on which all of
the conditions precedent set forth in Section 4.01 of the Twelfth Amendment
shall have been satisfied (or waived in accordance with Section 12.02).”

(b) Section 1.02 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in Section 1.02 the
following definitions in lieu thereof:

“‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the Eleventh
Amendment and the Twelfth Amendment, as the same may from time to time be
amended, modified, supplemented or restated.”

“‘Second Lien Incremental Loans’ means each incremental loan made under the
Second Lien Credit Agreement after the initial funding of Second Lien Debt on
the Eleventh Amendment Effective Date but on or prior to May 29, 2015.”

 

2



--------------------------------------------------------------------------------

Section 2.02 Amendment to Section 9.02(f)(iii). Section 9.02(f)(iii) of the
Credit Agreement is hereby amended by replacing “$200,000,000” where it appears
therein with “$50,000,000”.

Section 2.03 Amendment to Section 9.12(c)(iii). Section 9.12(c)(iii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(iii) (A) if such Transfer of any Borrowing Base Property or Restricted
Subsidiary owning Borrowing Base Properties occurs prior to the Non-Conforming
Tranche Termination Date and the aggregate net cash proceeds received with
respect to all such Transferred properties (together with the net cash proceeds
received upon entering into or in connection with all other asset sales (other
than any asset sales pursuant to Section 9.12(a)), farm outs, acreage swaps or
joint ventures) exceeds $5,000,000 in the aggregate, then the Non-Conforming
Tranche shall be reduced pursuant to Section 2.07(e) and the Borrowing Base
shall no longer include the amount of the Non-Conforming Tranche that is so
reduced and (B) if such Transfer of any Borrowing Base Property or Restricted
Subsidiary owning Borrowing Base Properties included in the most recently
delivered Reserve Report during any period between two successive Scheduled
Redetermination Dates has a fair market value (together with all other Transfers
of Borrowing Base Properties or Restricted Subsidiaries owning Borrowing Base
Properties included in the most recently delivered Reserve Report during such
period) in excess of ten percent (10%) of the Borrowing Base then in effect as
determined by the Required Lenders, the Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the Conforming Tranche) shall be
reduced (without duplication of any reduction in the Borrowing Base (or the
Conforming Tranche) pursuant to clause (A)), effective immediately upon such
Transfer, by an amount equal to the value, if any, assigned to such Borrowing
Base Property (or Borrowing Base Properties) in the most recently delivered
Reserve Report and any mandatory prepayments required by Section 3.04(c)(iii)
shall be made concurrently; provided that (x) the amount of the Borrowing Base
reduction pursuant to clause (B) that results from the Howard/Martin County Sale
shall equal $5,000,000 and (y) for the avoidance of doubt, the fair market value
attributable to the Howard/Martin County Sale shall count towards the ten
percent (10%) threshold described above in clause (B) for the period during
which the Howard/Martin County Sale occurs; provided further that this
Section 9.12(c)(iii) shall not apply to the Transfer of any Borrowing Base
Property pursuant to the NNOG Purchase and Sale Agreement, and;”

ARTICLE III

Second Lien Waiver Effective Date Amendments

As of the Second Lien Waiver Effective Date, the Credit Agreement is amended as
follows:

Section 3.01 Amendment to Section 9.01(b)(i). Section 9.01(b)(i) of the Credit
Agreement is hereby amended by deleting the words “equals or” where they appear
therein.

 

3



--------------------------------------------------------------------------------

Section 3.02 Amendment to Section 9.02(f)(iii). Section 9.02(f)(iii) of the
Credit Agreement is hereby amended by replacing “90%” where it appears therein
with “20%”.

Section 3.03 Amendment to Section 9.12. Section 9.12 of the Credit Agreement is
hereby amended by amending and restating the proviso immediately following
paragraph (d) thereof in its entirety as follow:

“provided that the cash proceeds (net of costs of sale) of any Transfer of any
Borrowing Base Property (A) when any Event of Default exists shall be used to
prepay the Borrowings and (B) when the total Credit Exposures exceeds the
redetermined or adjusted Borrowing Base shall be used to prepay the Borrowings
in accordance with Section 3.04(c)(ii); provided further that no proceeds from
the Howard/Martin County Sale shall be used to Redeem Second Lien Debt or
Permitted Refinancing Debt.

ARTICLE IV

Conditions Precedent

Section 4.01 The amendments set forth in Article II and the Borrowing Base
redetermination set forth in Section 7.08 of this Twelfth Amendment shall become
effective on the first Business Day on which all of the following conditions
precedent shall have been satisfied (or waived in accordance with Section 12.02
of the Credit Agreement) (the “Twelfth Amendment Effective Date”):

(a) The Administrative Agent shall have received from the Borrower, each of the
Guarantors and the Required Lenders counterparts (in such number as may be
requested by the Administrative Agent) of this Twelfth Amendment signed on
behalf of such Persons.

(b) The Administrative Agent shall have received from the Borrower in
immediately available funds all fees and amounts due and payable on or prior to
the Twelfth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

Section 4.02 The amendments set forth in Article III of this Twelfth Amendment
shall become effective on the first Business Day on which all of the following
conditions precedent shall have been satisfied (or waived in accordance with
Section 12.02 of the Credit Agreement), which Business Day shall not be later
than May 29, 2015 (the “Second Lien Waiver Effective Date”):

(a) the Twelfth Amendment Effective Date shall have occurred.

(b) prior to the closing of the Howard/Martin County Sale, the Borrower shall
have obtained, and the Administrative Agent shall have received a duly executed
copy of, a document or documents, in form and substance reasonably satisfactory
to the Administrative Agent, signed by the Second Lien Agent, each Lender (as
defined in the Second Lien Credit Agreement) and the Borrower (i) waiving the
prepayment requirements under the Second Lien Credit Agreement with respect to
the Howard/Martin County Sale and (ii) consenting, pursuant to Section 5.3(a) of
the Intercreditor Agreement, to the amendment set forth in Section 3.03 of this
Twelfth Amendment.

(c) the Second Lien Incremental Loans shall be issued substantially
contemporaneously with such effectiveness.

 

4



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a) Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is, or will be, true and correct on and
as of the actual date of its execution of this Twelfth Amendment, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date.

(b) Immediately after giving effect to this Twelfth Amendment, no Default has,
or will have, occurred and is, or will be, continuing.

(c) The execution, delivery and performance by it of this Twelfth Amendment and
any other Loan Documents executed in connection herewith have been duly
authorized by it.

(d) Each of this Twelfth Amendment and any other Loan Document executed in
connection herewith constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

(e) The execution, delivery and performance by it of each of this Twelfth
Amendment and any other Loan Document executed in connection herewith (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
it or any other Person), nor is any such consent, approval, registration, filing
or other action necessary for the validity or enforceability of this Twelfth
Amendment or any such Loan Document, except such as have been obtained or made
and are in full force and effect other than those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (ii) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of it or any Restricted Subsidiary or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon it or any Restricted
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the it or such Restricted Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of any Loan
Party or any Restricted Subsidiary (other than the Liens created by this Twelfth
Amendment or the Loan Documents as permitted by the Credit Agreement as amended
hereby).

 

5



--------------------------------------------------------------------------------

ARTICLE VI

Covenant

Within thirty (30) days after the Twelfth Amendment Effective Date, the Loan
Parties shall deliver to the Administrative Agent duly executed counterparts (in
such number as may be requested by the Administrative Agent) of additional
Mortgages, supplements and amendments to existing Mortgages (including any
curative documents with respect thereto), and amendments to other Security
Instruments with respect to certain Oil and Gas Properties to be agreed between
the Borrower and the Administrative Agent.

ARTICLE VII

Miscellaneous

Section 7.01 Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect. Each of the Loan Parties hereby agrees that its
liabilities under the Credit Agreement, the Guaranty and Collateral Agreement
and the other Loan Documents, in each case as amended, to which it is a party,
shall remain enforceable against such Loan Party in accordance with the terms
thereof and shall not be reduced, altered, limited, lessened or in any way
affected by the execution and delivery of this Twelfth Amendment, and each Loan
Party hereby confirms and ratifies its liabilities under the Loan Documents (as
so amended) to which it is a party in all respects. Except as expressly set
forth herein, this Twelfth Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Credit Agreement or any other
Loan Document or any right, power or remedy of the Administrative Agent or
Lenders, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, or any other document, instrument and/or agreement executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Twelfth
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Administrative Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise. The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Twelfth Amendment, as though
such terms and conditions were set forth herein. Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
by this Twelfth Amendment, and each reference herein or in any other Loan
Documents to the “Credit Agreement” shall mean and be a reference to the Credit
Agreement as amended and modified by this Twelfth Amendment.

Section 7.02 GOVERNING LAW. THIS TWELFTH AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.03 Descriptive Headings, Etc. The descriptive headings of the sections
of this Twelfth Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
The statements made and the terms defined in the recitals to this Twelfth
Amendment are hereby incorporated into this Twelfth Amendment in their entirety.

 

6



--------------------------------------------------------------------------------

Section 7.04 Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Twelfth Amendment, the other Loan
Documents and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent. The agreement set
forth in this Section 7.04 shall survive the termination of this Twelfth
Amendment and the Credit Agreement.

Section 7.05 Entire Agreement. This Twelfth Amendment and the documents referred
to herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof. This Twelfth Amendment is a Loan Document executed under the Credit
Agreement.

Section 7.06 Counterparts. This Twelfth Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Twelfth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 7.07 Successors. The execution and delivery of this Twelfth Amendment by
any Lender shall be binding upon each of its successors and assigns.

Section 7.08 Scheduled Redetermination of the Borrowing Base. Effective as of
Twelfth Amendment Effective Date, the Borrowing Base shall be $275,000,000,
subject to future redeterminations and adjustments as provided in the Credit
Agreement. The Borrower and the Lenders agree that this redetermination shall
constitute the Scheduled Redetermination scheduled to occur on April 1, 2015.

Section 7.09 Release.

(a) In consideration of, among other things, the execution and delivery of this
Twelfth Amendment by the Administrative Agent and the Lenders party hereto, each
of the Borrower and the other Loan Parties, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as defined
below) and hereby forever waives, releases and discharges each Releasee from any
and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), actions, causes of action, suits, debts,
accounts, interests, liens, promises, warranties, damages and consequential
damages, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or
claims whatsoever that such Releasor now has or may have, of whatsoever nature
and kind, whether known or unknown, whether now existing or hereafter arising,
whether arising at law or in equity (collectively, the “Claims”), against the
Administrative Agent or any or all of the Lenders in any capacity and their
respective affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
agents, attorneys,

 

7



--------------------------------------------------------------------------------

advisors and other representatives of each of the foregoing (collectively, the
“Releasees”), to the extent based on facts, whether or not now known, existing
on or before the later of the Twelfth Amendment Effective Date and the Second
Lien Waiver Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Loan Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or
(ii) any aspect of the dealings or relationships between or among the Borrower
and the other Loan Parties, on the one hand, and the Administrative Agent and
any or all of the Lenders, on the other hand, relating to any or all of the
documents, transactions, actions or omissions referenced in clause (i) hereof.
The releases under this Section 7.09 do not, however, release any Releasees from
their obligations, in each case pursuant to and to the extent expressly required
by the terms and conditions in the Loan Documents, to make Loans hereafter, to
issue Letters of Credit hereafter or to hereafter take any other actions
expressly required by the Loan Documents to be taken hereafter. In entering into
this Twelfth Amendment, the Borrower and each other Loan Party consulted with,
and has been represented by, legal counsel and expressly disclaims any reliance
on any representations, acts or omissions by any of the Releasees and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof. The provisions of
this Section shall survive the termination of this Twelfth Amendment, the Credit
Agreement, the other Loan Documents and payment in full of the Indebtedness.

(b) Each of the Borrower and other Loan Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by the Borrower or any other Loan Party pursuant to Section 7.09(a)
hereof. If the Borrower, any other Loan Party or any of its successors, assigns
or other legal representatives violates the foregoing covenant, the Borrower and
other Loan Parties, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

(c) The Borrower and other Loan Parties acknowledge that they are aware that
they or their attorneys or others may hereafter discover claims or facts
presently unknown or unsuspected in addition to or different from those which
they now know or believe to be true with respect to the subject matter of the
Claims being released pursuant to Section 7.09(a) hereof. Nevertheless, it is
the intention of the Borrower and other Loan Parties in executing this Twelfth
Amendment to fully, finally, and forever settle and release all matters and all
claims relating thereto and to the other Loan Documents, which exist, hereafter
may exist or might have existed (whether or not previously or currently asserted
in any action) constituting Claims released pursuant to Section 7.09(a) hereof.
The Borrower and other Loan Parties each hereby knowingly and voluntarily waive
and relinquish the provisions, rights and benefits of all federal or state laws,
rights, rules, or legal principles of any jurisdiction that may be applicable to
the release set forth in this Section 7.09, and any rights they may have to
invoke the provisions of any such law now or in the future with respect to the
Claims being released pursuant to Section 7.09(a) hereof, and the Borrower and
other Loan Parties hereby agree and acknowledge that this is an essential term
of the releases set forth in this Section 7.09.

 

8



--------------------------------------------------------------------------------

[Signatures Begin on Next Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

BORROWER:

 

RESOLUTE ENERGY CORPORATION By: /s/ Theodore Gazulis      

 

Theodore Gazulis Executive Vice President and Chief Financial Officer
GUARANTORS: HICKS ACQUISITION COMPANY I, INC. RESOLUTE ANETH, LLC RESOLUTE
WYOMING, INC. (f/k/a Primary Natural Resources, Inc.) RESOLUTE NATURAL RESOURCES
COMPANY, LLC (f/k/a Resolute Natural Resources Company) BWNR, LLC WYNR, LLC
RESOLUTE NORTHERN ROCKIES, LLC RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC By: /s/
Theodore Gazulis      

 

Theodore Gazulis Executive Vice President and Chief Financial Officer

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor-by-merger to Wachovia Bank, National Association, as Administrative
Agent and a Lender By: /s/ Suzane Ridenhour      

 

Name: Suzane Ridenhour Title: Director

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: BANK OF MONTREAL By: /s/ Joseph A. Bliss      

 

Name: Joseph A. Bliss Title: Managing Director

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: BARCLAYS BANK PLC By: /s/ Luke Syme      

 

Name: Luke Syme Title: Assistant Vice President

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By: /s/ Cliff Vaz      

 

Name: Cliff Vaz Title: Vice President

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION By: /s/ Todd S. Anderson      

 

Name: Todd S. Anderson Title: Vice President

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: MUFG UNION BANK, N.A. (fka UNION BANK, N.A.) By:

/s/    Malcolm D. McDuffie        

     

 

Name: Malcolm D. McDuffie Title: Director

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY By: /s/ James Giordano      

 

Name: James Giordano Title: Vice President

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION By: /s/ Kristin N. Oswald      

 

Name: Kristin N. Oswald Title: Vice President

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: COMERICA BANK By: /s/ Garrett R. Merrell      

 

Name: Garrett R. Merrell Title: Relationship Manager

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK By: /s/ Shannon Juhan      

 

Name: Shannon Juhan Title: Vice President

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: ING CAPITAL LLC By: /s/ Charles Hall      

 

Name: Charles Hall Title: Managing Director By: /s/ Josh Strong      

 

Name: Josh Strong Title: Director

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: KEY BANK NATIONAL ASSOCIATION By: /s/ George E McKean      

 

Name: George E McKean Title: Senior Vice President

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER: CADENCE BANK, N.A. By: /s/ Eric Broussard      

 

Name: Eric Broussard Title: Executive Director

 

Signature Page to

Twelfth Amendment to Second Amended and Restated Credit Agreement